ClaeK, O. J.,
concurring. The Code, section 385, allows a judgment by default final at the return term “on failure of the defendant to answer,” upon a verified complaint *108alleging an express or implied contract to pay a “sum of money fixed by tlie terms of the contract, or capable of being ascertained therefrom by computation.” And section 386 provides: “In all other actions, except those mentioned in the preceding section, when the defendant shall fail to answer and upon a like proof (as to service of summons, etc.), judgment by default and inquiry shall be had at the return term, and inquiry shall be executed at the next succeeding terjp.” This language is too explicit to admit of two constructions.
When the action is one sounding in damages and there is judgment by default and inquiry, the inquiry must be made at the next term by a jury. In most other cases, especially in' proceedings formerly cognizable in equity, the judgment by default and inquiry at the return term upon failure to answer authorizes a judgment final pro confesso at the next term by the Court on inspection of the record without further proof, if the complaint is verified. The statute has authorized a final judgment at the return term only in the instances stated in section 385. The general rule (section 208) is that the decision-of a cause is to be had not before the second term, and the exception made as to final judgment at the return term when no answer is filed is restricted to the plain cases mentioned in section 385, probably for the reason that it could not be known till the Court was on the point of adjourning that no answer would be filed; and in all cases but a plain action for a definite money demand on a verified complaint the Court would not ordinarily have opportunity to consider the effect of a judgment pro confesso, or it may be that it was intended, except as to such plain actions, to give a defendant who had been inadvertent, or badly advised, opportunity at the next term to ask leave, upon cause skorvn, then to file answer before final,judgment passes against him.
In 1 Black on Judgments, section 28 (2 Ed.), it is said: *109“An order that a bill be taken pro confesso is interlocutory (as in our Code, section 386) and intended to prepare the case for final decree. Its effect is similar to that of a default in an action at common law, by which the defendant is deemed to have admitted all that is well pleaded in the declaration. The defendant has lost his standing in Court and is not entitled to notice of its further proceedings, but the matters set forth in the bill do not pass in rem judicatam until the final decree” — which by our Code, section 386‘, is at the next term, though in most cases (except those sounding in damages) judgment passes at that term as is above stated, without further proof, if the complaint was duly verified. See also, 5 Enc. Pl. & Pr., 989; 6 Ibid, 99, 104.
In Roulhac v. Miller, 90 N. C., 176, Smith, C. J., notes as an innovation that final judgments “are now allowed” at the return term upon a verified complaint for a money demand, certain in its nature, and italicises the class of cases in which such summary judgment at the first term is committed. That final judgment is authorized only in cases falling under section 385 is again noted in Brown v. Rinehart, 112 N. C., 772; Battle v. Baird, 118 N. C., 854; Stewart v. Bryan, 121 N. C., 46, and McLeod v. Nimocks, 122 N. C., 437.
It may be noted here that by chapter 626, Laws 1901, judgment at the return term is further authorized in actions upon a bill, note, bill of exchange, liquidated and settled account, or for divorce,” where the summons shall be served and the complaint filed in the Clerk’s office “at least thirty days before the term,” whereupon the action shall stand for trial at the return term. Except in such cases section 385 still presents the only instance in which the law authorizes a final judgment at the return term, except when judgment is taken in ejectment under The Code, section 237, for failure to file a defense bond. Jones v. Best, 121 N. C., 154.